Name: Commission Regulation (EEC) No 1939/92 of 14 July 1992 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milk
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology;  agricultural policy
 Date Published: nan

 Avis juridique important|31992R1939Commission Regulation (EEC) No 1939/92 of 14 July 1992 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milk Official Journal L 196 , 15/07/1992 P. 0017 - 0017 Finnish special edition: Chapter 3 Volume 43 P. 0091 Swedish special edition: Chapter 3 Volume 43 P. 0091 COMMISSION REGULATION (EEC) No 1939/92 of 14 July 1992 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milkTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 816/92 (2), and in particular Article 11 (3) thereof, Whereas Commission Regulation (EEC) No 756/70 of 24 April 1970 on granting aid for skimmed milk processed into casein and caseinates (3) was repealed by Commission Regulation (EEC) No 2921/90 (4), as amended by Regulation (EEC) No 1768/91 (5); whereas specific provisions were adopted in order to facilitate release of securities lodged from 1 March 1989 under Article 4 (1) of Regulation (EEC) No 756/70; whereas these provisions have not so far, for no reason attributable to the producers in question, enabled all cases to be settled; whereas the time limits set by Article 28 of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (6), as last amended by Regulation (EEC) No 3745/89 (7), should therefore be extended in order to prevent unjustified loss of the securities in question; Whereas Article 2 (1) of Regulation (EEC) No 2921/90 sets the aid for skimmed milk processed into casein or caseinates; whereas given the market trend for these products and that for skimmed milk powder the aid should be reduced; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2921/90 is hereby amended as follows: 1. in Article 2 (1) the amount of 'ECU 7,94' is replaced by 'ECU 7,00'; 2. the following sixth paragraph is added to Article 6: 'At the request of the parties concerned the time limits of 12 months and three years specified in Article 28 of Regulation (EEC) No 2220/85 may be raised to 18 months and 42 months respectively.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, - point 1 in Article 1 shall apply from 20 July 1992, - point 2 in Article 1 shall apply from 1 October 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 86, 1. 4. 1992, p. 83. (3) OJ No L 91, 25. 4. 1970, p. 28. (4) OJ No L 279, 11. 10. 1990, p. 22. (5) OJ No L 158, 22. 6. 1991, p. 49. (6) OJ No L 205, 3. 8. 1985, p. 5. (7) OJ No L 364, 14. 12. 1989, p. 54.